Bell, Chief Judge.
This case raises a conflict of laws question as *130to whether the Georgia or South Carolina Statute of Limitation applies to this suit for wrongful death which allegedly occurred in South Carolina in July, 1969. The suit was commenced in March, 1972. Defendants’ motion for summary judgment was granted. Held:
1. "Where a right of action for a tort is given by a statute of another state, and no period of limitation is prescribed otherwise than by the general law of limitation prevailing in that state, the lex fori, not the lex loci, applies on the subject of limitation.” O’Shields v. Ga. Pac. R. Co., 83 Ga. 621 (3) (10 SE 268, 6 LRA152). However, if the foreign statute which creates or confers the right of action limits the duration of the exercise of the right to a prescribed time, the time limitation in the foreign statute is controlling on the right of action in this jurisdiction. Selma, R. & D. R. Co. v. Lacey, 49 Ga. 107. The South Carolina wrongful death statute does not contain within it a condition that the right of action must be exercised within a specific period of time. S. C. Code § 10-1951 et seq. The South Carolina Statute of Limitation provides in pertinent part "§ 10-103 . . . Within six years; (6) an action under §§ 10-1951 to 10-1956 for death by wrongful act, the period to begin to run upon the death of the person on account of whose death the action is brought;. . .” S. C. Code § 10-143 (6). The defendant argues that the South Carolina Statute of Limitation is a general one and the two year Georgia statute controls. It is true that the Wrongful Death Statute under consideration here makes no mention of any period limitation of action, as was the case in Lacey which was brought under an Alabama statute. But nonetheless the applicable part of the South Carolina Statute of Limitation is directed specifically to an action for wrongful death. The Supreme Court of the United States in Davis v. Mills, 194 U. S. 451, 454 (24 SC 692, 48 LE 1067) stated, "But the fact that the limitation is contained in the same section or the same statute is material only as bearing on construction. It is merely a ground for saying that the limitation goes to the right created and accompanies the obligation everywhere. The same conclusion would be reached if the limitation was in a different statute, provided it was directed to the newly created liability so specifically as to warrant saying that it qualified the right.” See also Maki v. George R. Cooke Co., 124 F2d 663. The South Carolina six-year period of limitation is so specifically directed to a suit for wrongful death that it compels the conclusion that *131it qualifies the statute which gives the right to maintain the suit. Thus the South Carolina Statute of Limitation is controlling on Georgia courts with respect to this specific cause of action. It was error for the trial court to grant summary judgment to defendant.
Argued April 3, 1973
Decided October 5, 1973
Rehearing denied October 30,1973
Smith & Millikan, Harmon T. Smith, Jr., Gammon & Anderson, Joseph N. Anderson, for appellant.
Gross, Stowe & Shepherd, Millard B. Shepherd, Jr., McClure, Ramsay & Struble, Robert P. Struble, for appellees.
2. Discussion of the other issue made by the appellant is rendered moot by the holding in Division 1.

Judgment reversed.


Hall, P. J., Pannell, Quillian, Evans and Clark, JJ., concur. Eberhardt, P. J., Deen and Stolz, JJ., dissent.